TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00788-CV



                     Garden Ridge, LP; Garden Ridge Corporation; and
                       Garden Ridge Management, LLC, Appellants

                                                  v.

                                     Rightson, LLC, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 11-009-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Garden Ridge, LP, Garden Ridge Corporation, and Garden Ridge

Management, LLC and appellee Rightson, LLC have notified this Court that they no longer wish

to pursue this appeal and have filed a joint motion to dismiss it with prejudice. We grant the parties’

motion and dismiss this appeal with prejudice. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Joint Motion

Filed: July 31, 2013